DETAILED ACTION
Claims 1, 3-12 and 14-32 filed March 21st 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The Examiner respectfully disagrees with the Applicant’s characterization of Ellis’ nose piece 426 that is devoid of a pair of elastic flaps. Each of the sides of the nose piece can be interpreted as an elastic flap. Additionally, the Examiner previously cited Hatfield paragraph 62 which states: “where the light seal 470 is highly compliant and engages the face 10 of the user with generally negligible force as compared to the upper portion 240 and/or the lower portion 260 of the facial interface 130. To ensure contact between the light seal 470 and the face 10, the light seal 470 protrudes rearward of the upper portion 240 and the lower portion of the facial interface 130 in relaxed states thereof. The light seal 470 is formed of one or more compressible, elastic, and/or flexible materials that conform to the face 10 of the user, such as a foam, elastomeric material (e.g., rubber or silicone), and/or fabric.)”  The claim amendment adds the limitation “wherein each of the pair of elastic flaps is configured and arranged to elastically bend so as to rest on the respective side of the user’s nose” which is addressed using the teachings of Kiritz et al. (US2020/0159040) as seen in the rejection below. Thus, claim 1 remains rejected and claims 3-12 and 14-32 remain rejected as well due to the reasons below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 19, 20, 22-27, 29 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US2021/0263323) in view of Hatfield et al. (US2021/0041706) in view of Kiritz et al. (US2020/0159040)

 	Consider claim 1, where Ellis teaches a head-mounted display system, comprising: an interfacing structure for a display unit constructed and arranged to be in opposing relation with a user’s face, (See Ellis paragraphs 22, 27 and figure 4 where Ellis discusses a facial interface 407 which contours around the user’s face) wherein the interfacing structure comprises a substantially continuous face engaging surface adapted to contact the user’s face around a periphery of a user’s eyes, wherein the interfacing structure comprises an elastomeric material, (See Ellis paragraph 28-29, 57 where the facial interface 407 forms a loop shape around the user’s eyes and is made out of foam) ; and a nasal ledge comprising a pair of elastic flaps, each of the pair of elastic flaps including a face engaging surface adapted to contact a respective side of the user’s nose, wherein the nasal ledge is configured and arranged to bend (See Ellis figure 4 and paragraphs 29-30 where there is a nose piece 426 to fit over the user’s nose and the nose piece is made of a material that is can be trimmed with scissors. Given the mounting point 421 and the material of the nose piece, it would be obvious to one of ordinary skill in the art that the nose piece is not intended to support weight by applying a compressive pressure on the user’s nose)
	Ellis teaches and interfacing structure, however Ellis does not explicitly teach wherein one or more regions of the interfacing structure comprises varying thicknesses to provide varying compliance around a periphery of the interfacing structure when compressed against the user’s face in use. However, in the same field of endeavor Hatfield teaches wherein one or more regions of the interfacing structure comprises varying thicknesses to provide varying compliance around a periphery of the interfacing structure when compressed against the user’s face in use. (See Hatfield paragraphs 6-7 and figure 4B where the facial interface comprises an upper portion that engages an upper facial region above the eyes and the lower facial region, wherein the lower facial region has a lower shear compliance and the supports having different lengths) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ellis’ facial interface by varying the compliance around the facial interface as taught by Hatfield. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of making the fit of the device more comfortable for an overall better user experience. (See Ellis paragraph 14)
	Ellis teaches accommodating the user’s nose without applying substantial compressive pressure on sides of the user’s nose. However, Ellis does not explicitly teach rest on the respective side of the user’s nose without applying substantial compressive pressure on the respective side of the user’s nose. However, in the same field of endeavor Hatfield teaches rest on the respective side of the user’s nose without applying substantial compressive pressure on the respective side of the user’s nose. (See Hatfield paragraph 62 where the light seal 470 is highly compliant and engages the face 10 of the user with generally negligible force as compared to the upper portion 240 and/or the lower portion 260 of the facial interface 130. To ensure contact between the light seal 470 and the face 10, the light seal 470 protrudes rearward of the upper portion 240 and the lower portion of the facial interface 130 in relaxed states thereof. The light seal 470 is formed of one or more compressible, elastic, and/or flexible materials that conform to the face 10 of the user, such as a foam, elastomeric material (e.g., rubber or silicone), and/or fabric.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the nose piece of Ellis (which is designed to shield light) to contact the user’s nose and rest upon the nose to seal light as taught by Hatfield. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of better inhibiting passage of light past the user’s nose (See Ellis paragraph 29)
 	Ellis teaches wherein the nasal ledge is configured and arranged to bend so as to accommodate the user’s nose without applying substantial compressive pressure on sides of the user’s nose. However, Ellis does not explicitly teach wherein each of the pair of elastic flaps is configured and arranged to elastically bend so as to rest on the respective side of the user’s nose. However, in the same field of endeavor Kiritz teaches wherein each of the pair of elastic flaps is configured and arranged to elastically bend so as to rest on the respective side of the user’s nose. (See Kiritz paragraph 31 and figure 1 where the nose piece is made of an elastic material and is deformable to match the shape of the user’s facial structure. Thus, elastically bending to match and rest upon the side of the user’s nose) Therefore, it would have been obvious for one of ordinary skill in the art to modify the nose piece of Ellis (which is designed to shield light) to elastically bend so as to rest on the respective side of the user’s nose. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of better inhibiting passage of light past the user’s nose (See Ellis paragraph 29)

 (See Ellis figure 4 and paragraphs 29-30 where there is a nose piece 426 to fit over the user’s nose.)

 	Consider claim 4, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 1, wherein at least a portion of the face engaging surface of the nasal ledge is generally saddle-shaped. (See Ellis figure 4 and paragraphs 29-30 where there is a nose piece 426 to fit over the user’s nose.)

 	Consider claim 5, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 1, wherein the nasal ledge is configured and arranged to lessen the compressive pressure on sides of the user’s nose compared to other regions around the periphery of the interfacing structure. (See Ellis figure 4 and paragraphs 29-30 where there is a nose piece 426 to fit over the user’s nose and the nose piece is made of a material that is can be trimmed with scissors. Given the mounting point 421 and the material of the nose piece, it would be obvious to one of ordinary skill in the art that the nose piece is not intended to support weight by applying a compressive pressure on the user’s nose)

 	Consider claim 6, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 1, wherein the elastomeric material comprises silicone. (See Ellis figure 4 and paragraphs 29-30 where there is a nose piece 426 to fit over the user’s nose to shield out light. Paragraph 62 of Hatfield teaches a light seal 470 that is formed of a foam, elastomeric material (rubber or silicone), and/or fabric.) Therefore, it would have been obvious for one of ordinary skill in 

 	Consider claim 7, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 1, wherein the interfacing structure further comprises a textile material and/or foam. (See Ellis figure 4 and paragraphs 29-30 where there is a nose piece 426 to fit over the user’s nose to shield out light. Paragraph 62 of Hatfield teaches a light seal 470 that is formed of a foam, elastomeric material (rubber or silicone), and/or fabric.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ellis’ facial interface by using known materials as disclosed in Hatfield. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known materials in the art to yield predictable results.

 	Consider claim 19, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 1, wherein the interfacing structure further comprises a chassis, and the chassis comprises said varying thicknesses. (See Ellis figure 4 and paragraph 27 where the assembly comprises a frame 420 that varies in thickness to accommodate the facial interface 407)

 	Consider claim 20, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 19, further comprising the display unit and wherein the display unit further comprises a housing, and the chassis is removably mountable to the housing of the display unit. (See Ellis figure 4 and paragraph 27, 66 where the assembly comprises a frame 420 that varies in thickness to accommodate the facial interface 407 and the frame is mounted to the head-mounted display)

 	Consider claim 22, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 1, wherein the face engaging surface is adapted to contact the user’s face on regions of the epicranius, the sphenoid, across the outer cheek region between the sphenoid to the left or right zygomatic arch, over the zygomatic arch, across the inner cheek region from the zygomatic arches towards the alar crests, and on the nasal ridge inferior to the sellion to enclose a portion of the user’s face therebetween, and wherein the interfacing structure is configured to bear higher levels of force in the regions of the epicranius and the sphenoid, and the interfacing structure is configured to bear lower levels of force in the regions of zygomatic arch, cheek regions, and nasal ridge. (See Hatfield figures 1A, 1B, 2A, 2B, 3A, 3B and paragraphs 38-57 where the facial interface 130 engages with the user’s upper facial region 40, side facial regions 50, and lower facial region 60. Region 40 corresponds to the forehead and/ or brows (i.e. epicranius). Region 50 corresponds to the sides of the user’s face (i.e. sphenoid). Region 60 corresponds to the user’s more soft tissues, such as muscle tissue (e.g., the zygomaticus and the levator labii superioris muscles) and fatty tissue over bony structures.). It is desirable to lower the shear forces applied to the lower facial region 60) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ellis’ facial interface by varying the compliance around the facial interface as taught by Hatfield. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of making the fit of the device more comfortable for an overall better user experience. (See Ellis paragraph 14)

 	Consider claim 23, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 1, wherein the interfacing structure further comprises a foam cushion,  (See Ellis paragraphs 19, 22, 27 and figure 4 where Ellis discusses a facial interface 407 which contours around the user’s face. The facial interface may comprise a foam made with the reaction injection molding process which creates a smooth surface on the foam, thus the face engaging surface over the foam cushion is smooth)

 	Consider claim 24, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 1, wherein the substantially continuous face engaging surface comprises a negative or convex curvature configured and arranged to contact the user’s face. (See Ellis paragraphs 19, 22, 27 and figure 4 where Ellis discusses a facial interface 407 which convexly contours around the user’s face.)

 	Consider claim 25, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 1, wherein the interfacing structure is customized to facial anthropomorphic features of the user. (See Ellis paragraphs 19, 22, 27 and figure 4 where Ellis discusses a facial interface 407 which contours around the user’s face.)

 	Consider claim 26, where Ellis in view of Hatfield in view of Kiritz teaches a virtual reality display apparatus comprising: the head-mounted display system according to claim 1 and further comprising the display unit, (See Ellis paragraph 40 where the device is suited for artificial reality usages including virtual reality and augmented reality)  wherein, the display unit comprises:  a display configured to selectively output computer generated images that are visible to the user in an operational position, (See Ellis figure 9 and paragraphs 56-58 where there is a head-worn display system that covers the user’s field of view) a housing that supports the display, (See Ellis paragraph 56 where there is a rigid body 902) the interfacing structure at least partially forms a viewing opening configured to at least partially receive the user’s face in the operational position, (See Ellis figure 9 and paragraphs 56-58 where there is a head-worn display system that covers the user’s field of view) and the interfacing structure being constructed at least partially from an opaque material configured to at least partially block ambient light from reaching the viewing opening in the operational position, (See Ellis paragraph 23 where the facial interface serves as a gasket to inhibit ambient light.)  and at least one lens coupled to the housing and disposed within the viewing opening and aligned with the display so that in the operational position, the user can view the display through the at least one lens; (See Ellis paragraph 42, 57 where the eyewear can comprise a left display device and a right display device with Fresnel lenses) and the head-mounted display system further comprising: a control system having at least one sensor in communication with a processor, wherein the at least one sensor is configured to measure a parameter and communicate a measured value to the processor, and wherein the processor is configured to change the computer generated images output by the display based on the measured value. (See Ellis paragraph 43, 59-62 where there are motion sensors that provide positional data of the user to the system and map it to the real world and create a virtual experience) 

 	Consider claim 27, where Ellis in view of Hatfield in view of Kiritz teaches the virtual reality display apparatus according to claim 26, wherein: the at least one lens includes a first lens configured to be aligned with the user’s left eye in the operational position and a second lens configured to be aligned with the user’s right eye in the operational position, (See Hatfield figure 1A where there are two lenses 114 that are aligned with each eye of the user) the first lens and the second lens being Fresnel lenses; (See Ellis paragraph 42, 57 where the eyewear can comprise a left display device and a right display device with Fresnel lenses)and the display comprises a binocular display partitioned into a first section and a second section, the first section aligned with the first lens and the second section aligned with the  (See Ellis paragraph 42, 57 where the eyewear can comprise a left display device and a right display device with Fresnel lenses

 	Consider claim 29, where Ellis in view of Hatfield in view of Kiritz teaches an augmented reality display apparatus comprising: the head-mounted display system according to claim 1 (See Ellis paragraph 40 where the device is suited for artificial reality usages including virtual reality and augmented reality)  and further comprising the display unit and a positioning and stabilizing structure structured and arranged to hold the display unit in an operational position over a user’s face in use, (See Ellis paragraph 42 where there is a frame 810 to hold the displays) wherein, the display unit comprises: a display constructed from a transparent or translucent material and configured to selectively output computer generated images, a housing that supports the display, and wherein in an operational position, the positioning and stabilizing structure configured to support the display unit, the display configured to be aligned with the user’s eyes in the operational position such that the user may at least partially view a physical environment through the display regardless of the computer generated images output by the display; (See Ellis figure 8 and paragraph 40-47 where there are two displays in an eye frame that will generate images for and artificial reality in a user’s day to day activities) and the head-mounted display system further comprising: a control system having at least one sensor in communication with a processor, wherein the at least one sensor is configured to measure a parameter and communicate a measured value to the processor, and wherein the processor is configured to change the computer generated images output by the display based on the measured value. (See Ellis paragraph 43, 59 where there are motion sensors that provide positional data of the user to the system and map it to the real world and provide additional context)

 (See Ellis figure 8 where the left display covers the left eye and the right display covers the right eye) 

 	Consider claim 31, where Ellis in view of Hatfield in view of Kiritz teaches the head mounted display system according to claim 1, wherein the face engaging surface of each of the pair of elastic flaps forms a continuation with the face engaging surface of the interfacing structure. (See Kiritz paragraph 46 where Kiritz teaches the nose piece may be integrated into the face conforming structure such that they are unitary and monolithic) Therefore, it would have been obvious for one of ordinary skill in the art to modify the nose piece of Ellis (which is designed to shield light) to elastically bend so as to rest on the respective side of the user’s nose. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of better inhibiting passage of light past the user’s nose (See Ellis paragraph 29)

	Consider claim 32, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 1, wherein the pair of elastic flaps form a gap therebetween, and each of the pair of elastic flaps is configured to contact the respective side of the user’s nose and elastically bend inwards towards the display unit. (See Kiritz paragraph 31 and figure 1 where the nose piece is made of an elastic material and is deformable to match the shape of the user’s facial structure. Thus, elastically bending to match and rest upon the side of the user’s nose) Therefore, it would have been obvious for one of ordinary skill in the art to modify the nose piece of Ellis (which is designed to shield light) to elastically bend so as to rest on the respective side of the user’s nose. One of ordinary skill in (See Ellis paragraph 29)

Claims 8-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Hatfield in view of Kiritz as applied to claim 1 above, in further view of Maric et al. (US2020/0089007)

 	Consider claim 8, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 1, however, they do not explicitly teach wherein the interfacing structure comprises a support structure and a flange that projects inwardly from the support structure. However, in the same field of endeavor Maric teaches the limitation. (See Maric figure 2B and 3 and paragraphs 53-56 where the housing provides a structure 222 that supports the seal 230. The seal 230 comprises a flange portion 250 that projects inwardly and attaches to the internal housing structure 222) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic interface structure models taught by Hatfield (See Hatfield figure 7a, 7b) with the more concrete structures explicitly taught in Maric. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known arrangements that perform similarly to the modeled structures to yield predictable results. 

 	Consider claim 9, where Ellis in view of Hatfield in view of Kiritz in view of Maric teaches the head-mounted display system according to claim 8, wherein one or more regions of the flange comprises said varying thicknesses. (See Maric paragraphs 59-62 where the seal 230 comprises the flange 250 and the geometry of the seal 230 varies in thickness to allow for varying forces to apply) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date 

 	Consider claim 10, where Ellis in view of Hatfield in view of Kiritz in view of Maric teaches the head-mounted display system according to claim 8, wherein one or more regions of the support structure comprises said varying thicknesses and/or stiffening ribs. (See Maric figure 2B and 3 and paragraphs 53-56 where the housing provides a structure 222 that varies in thickness to provide additional support at the flange. See Maric figure 7 where the interface between the flange and the support structure can have a series of protrusions and openings (ribs) to provide additional support)) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic interface structure models taught by Hatfield (See Hatfield figure 7a, 7b) with the more concrete structures explicitly taught in Maric. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known arrangements that perform similarly to the modeled structures to yield predictable results.

 	Consider claim 11, where Ellis in view of Hatfield in view of Kiritz in view of Maric teaches the head-mounted display system according to claim 10, wherein the support structure comprises a plurality of distinct thicker and thinner regions of the elastomeric material. (See Maric figure 2B and 3 and paragraphs 53-56 where the housing provides a structure 222 that varies in thickness to provide additional support at the flange. Where the structure 222 may be made of silicone) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic interface structure models taught by Hatfield (See Hatfield figure 7a, 

 	Consider claim 12, where Ellis in view of Hatfield in view of Kiritz in view of Maric teaches the head-mounted display system according to claim 10, wherein the support structure comprises a blend of incrementally varying thicknesses of the elastomeric material. (See Maric figure 2B and 3 and paragraphs 53-56 where the housing provides a structure 222 that varies in thickness to provide additional support at the flange. Where the structure 222 may be made of silicone) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic interface structure models taught by Hatfield (See Hatfield figure 7a, 7b) with the more concrete structures explicitly taught in Maric. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known arrangements that perform similarly to the modeled structures to yield predictable results.

 	Consider claim 14, where Ellis in view of Hatfield in view of Kiritz in view of Maric teaches the head-mounted display system according to claim 10, wherein the stiffening ribs comprises regions of thicker elastomeric material. (See Maric figure 7 where the interface between the flange and the support structure can have a series of protrusions and openings (ribs) to provide additional support. The protrusions would naturally contain more material than the openings and are thicker.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic interface structure models taught by Hatfield (See Hatfield figure 7a, 7b) with the more concrete structures explicitly taught in Maric. One of ordinary skill in the art 

 	Consider claim 15, where Ellis in view of Hatfield in view of Kiritz in view of Maric teaches the head-mounted display system according to claim 1, wherein the interfacing structure comprises a support structure and a flange that projects inwardly from the support structure, wherein the flange comprises the substantially continuous face engaging surface adapted to contact the user’s face, wherein the flange comprises the elastomeric material, and the elastomeric material of the flange and substantially continuous face engaging surface thereof is configured and arranged to contact the user’s face. ((See Maric figure 2B and 3 and paragraphs 53-56 where the housing provides a structure 222 that supports the seal 230. The seal 230 comprises a flange portion 250 that projects inwardly and attaches to the internal housing structure 222. See Maric figures 1 and 2A paragraph 60 where the seal is a continuous unitary construction to fit over the user’s face such that the eyes are in front of the display 232) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic interface structure models taught by Hatfield (See Hatfield figure 7a, 7b) with the more concrete structures explicitly taught in Maric. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known arrangements that perform similarly to the modeled structures to yield predictable results.

 	Consider claim 16, where Ellis in view of Hatfield in view of Kiritz in view of Maric teaches the head-mounted display system according to claim 8, wherein an edge of the flange along its inner perimeter at least partially forms a viewing opening configured to at least partially receive the user’s eyes. (See Ellis figure 4, 9 and paragraph 57 where the device is a display screen for each eye on a head mounted device and the facial interface structure 407 provides the interface for the user’s face such that the displays are mounted near the eyes) 

 	Consider claim 17, where Ellis in view of Hatfield in view of Kiritz in view of Maric teaches the head-mounted display system according to claim 8, wherein the flange is in the form of a flap or a membrane and/or the flange is thinner than the support structure. (See Maric figure 2B and 3 and paragraphs 53-56 where flange 250 is a flap that attaches to the support structure 222 and the flange 250 is thinner than the support structure) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic interface structure models taught by Hatfield (See Hatfield figure 7a, 7b) with the more concrete structures explicitly taught in Maric. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known arrangements that perform similarly to the modeled structures to yield predictable results.

 	Consider claim 18, where Ellis in view of Hatfield in view of Kiritz in view of Maric teaches the head-mounted display system according to claim 8, wherein the support structure and the flange comprise an integral, one-piece construction from the elastomeric material. (See Maric paragraph 54 where the seal 230 and the housing 222 may be integrally formed from a single piece of material such as silicone) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic interface structure models taught by Hatfield (See Hatfield figure 7a, 7b) with the more concrete structures explicitly taught in Maric. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known arrangements that perform similarly to the modeled structures to yield predictable results.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Hatfield in view of Kiritz as applied to claim 20 above, in further view of Ellis et al. (US10,761,567) herein referred to as Ellis2

 	Consider claim 21, where Ellis in view of Hatfield in view of Kiritz teaches the head-mounted display system according to claim 20, wherein the chassis includes one or more engagement elements around the periphery thereof (See Ellis figure 6 and paragraphs 32-33 where Ellis discusses engageable posts on the frame 620) however Ellis does not explicitly teach that are configured to detachably mate with a corresponding element on the housing. However, in the same field of endeavor Ellis2 teaches the limitation. (See Ellis2 figure 5 and col 3 line 40- col 4 line 3 where the semi-rigid frame 415 has pins 417 to secure the assembly to the main body housing 107 of the HMD 100) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis by making the frame attachable to the housing as taught by Ellis2. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of easily swapping facial interface modules for different users. 

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Hatfield in view of Kiritz as applied to claim 26 above, in further view of Osterhout et al. (US10,860,100)

 	Consider claim 28, where Ellis in view of Hatfield in view of Kiritz teaches the virtual reality display apparatus according to claim 26, however, they do not explicitly teach further comprising a controller having at least one button selectively engageable by a user’s finger, the controller being in communication with the processor and configured to send a signal to the processor when the at least one button is engaged, the processor configured to change the computer generated images output by (See Osterhout col 43 line 3-34 where the images displayed may be adjusted via a physical button to change the images from monochrome to color and vice versa.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis by adding control buttons as taught by Osterhout. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a better user experience by allowing greater user control. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624